Case 1:18-cv-00041-KD-N Document 33 Filed 01/09/19 Page 1 of 2                  PageID #: 124




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

  ANGELA ANN POWELL                            *
  HENRY CHRISTOPHER POWELL,                    *
                                               *
             Plaintiff,                        *
                                               *
  vs.                                          *         CASE NO. 1:18-cv-00041-KD-N
                                               *
                                               *
  WAL-MART STORES, INC.                        *
                                               *
                                               *
                                               *
             Defendants.                       *


                          WALMART’S MOTION FOR SUMMARY JUDGMENT

        Defendant WAL-MART STORES EAST, LP, (hereinafter “Walmart”) incorrectly

identified in Plaintiff’s Complaint as “WAL-MART STORES, INC.” moves this Honorable

Court pursuant to Rule 56 of the Federal Rules of Civil Procedure for entry of summary

judgment in its favor as to all claims asserted against it, and as grounds for this motion,

represents and shows unto this Court that there is no genuine issue of material fact and Walmart

is entitled to judgment as a matter of law. Sam’s submits this Motion for Summary Judgment,

and in further support thereof would submit the following, to-wit:

        1.         Walmart’s Brief in Support of Summary Judgment, including the attached

supporting exhibits.




                                                    1
Case 1:18-cv-00041-KD-N Document 33 Filed 01/09/19 Page 2 of 2                    PageID #: 125




                                             /s/ Chad C. Marchand
                                             W. PEMBLE DELASHMET (ASB-0873-H57W)
                                             wpd@delmar-law.com
                                             CHAD C. MARCHAND (ASB-5089-C65M)
                                             ccm@delmar-law.com
                                             JON D. ROBERTS (ASB-5936-B14Y)
                                             jdr@delmar-law.com
                                             Attorneys for Defendant Wal-Mart Stores East, LP


OF COUNSEL:

DELASHMET & MARCHAND, P.C.
Post Office Box 2047
Mobile, AL 36652
Telephone:    (251) 433-1577
Facsimile:    (251) 433-1578




                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document by Notice of
Electronic Filing, or by U.S. First Class Mail, hand delivery, fax or email on this the 9th day of
January, 2019.


W. Bradford Kittrell
Taylor Martino, P.C.
Post Office Box 894
Mobile, Alabama 36601
BKittrell@taylormartino.com


                                             /s/ Chad C. Marchand
                                             OF COUNSEL




                                                    2
